Citation Nr: 0518050	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a disability manifested 
by hematuria.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk










INTRODUCTION

The veteran served on active duty from March 1945 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran  
if further action is required on his part.


REMAND

The veteran's February 200 claim indicates that he received 
treatment for hematuria at a private Saudi Arabian hospital 
while a member of the U.S. Navy.  In response to this 
notification, the RO, in a letter dated June 2003, requested 
him to provide the address of the hospital.  The veteran did 
not respond to this inquiry, and a decision was rendered 
against his claim in July 2003. 

In response to the rating decision, the veteran supplied a 
statement, received in July 2003, whereby he indicated that 
he began to urinate blood while a patient at a civilian Saudi 
Arabian hospital following a fall from his bunk aboard ship.  
The service medical records indicate that a transfer to a 
Bahraini hospital occurred after such a fall in March 1959.  
It is also indicated that the veteran returned to the USS 
Valcour in April 1959 from Bapco Hospital, located in Awali, 
Bahrain Island.  This information is sufficient enough for 
the RO to make an inquiry into obtaining records of medical 
treatment.  The medical information contained in such reports 
is relevant to the alleged in-service onset of hematuria and 
thus essential in determining the outcome of this claim.  To 
date, the RO has apparently made no effort to obtain these 
records.

The veteran also indicated in his statement, received in July 
2003, that, after his retirement from naval service, he 
received treatment from a urologist at Clark Air Force Base 
in Angeles City, the Republic of the Philippines, as well as 
at some point receiving treatment at Tripler Hospital in 
Honolulu, Hawaii.  Again, the RO has not obtained treatment 
records from these facilities, nor does it appear that an 
attempt was made to obtain them.  Records of all the above 
treatment must be obtained and added to the claim file before 
the Board reaches a determination of the veteran's claim.  38 
C.F.R. § 3.159(c)(1) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining any required signed 
releases from the veteran, records of 
treatment should be requested from Bapco 
Hospital in Awali, Bahrain; Clark Air 
Force Base in Angeles City, the Republic 
of the Philippines; and Tripler Hospital 
in Honolulu, Hawaii.  All records 
obtained by the RO must be added to the 
claims file.  If such records are not 
available, documentation to that effect 
should be included in the claim file.

2.  After any additional indicated 
development, the RO should readjudicate 
the claim of entitlement for service 
connection for disability manifested by 
hematuria.  If the determination of this 
claim remains unfavorable, the veteran 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




